L\
<
~

Case 3:15-cr-00462-JAG Document 4157 Filed 05/12/20 Page 1 of 16

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF PUERTO RICO

United States of America,
(Respondent)

Civil Action No.:

Criminal No. 15-462 (JAG)

Josue Vazquez-Carrasquillo,
(Petitioner/ Defendant)

 

ee ry
4% = =
MOTION FOR MODIFICATION OF SENTENCE Ga? 5 &
PURSUANT TO 18 USC 3582(c)(2) ors go
IN LIGHT OF NEW CASE(S) LAW, REGARDING wit ay
VIOLATIONS OF 18 USC SECTIONS 1962(d) AND 1963 (CHANGE)* =
= te
=

ALLEGING RICO VIOLATIONS OR RICO CONSPIRACIES
PERTAINING TO THE LANGUAGE AND DETERMINATION
OF WHAT QUALIFIES AS "COVERED OFFENSES"
AND AFFECTS PETITIONER'S CAS# DIRECTLY

COMES NOW, Josue Vazquez-Garrasquillo, acting pro se, (hereinafter

known as “Petitioner'’ or "Mr. Carrasquiiio"), in the above-captioned matter,
and hereby respectfully requests that this Honorable Court, pursuant to 18

USC 3582(c)(2) reduce the sentence of Mr. Carrasquillo to the now

appropriate guideline sentence of (151 months-or-less) based om new case

laws cited herein this motion that are in favor of Petitioner for such

relief sought as a matter of law. As for the reasons thereof, Mr. Carrasquillo

States the following:
Case 3:15-cr-00462-JAG Document 4157 Filed 05/12/20 Page 2 of 16 AW €

BACKGROUND

On or around September 2016;
Petitioner agrees to plead guilty to Count One of the Indictment:
Count One charges conspiring to violate 18 U.S.C. § 1962(c), namely, that
beginning on date unknown, but no later than in or about the year 2007, and
continuing up to and until the year 2015, in the District of Puerto Rico and within |

 

 

the jurisdiction of this Court, the defendant, JOSUE VAZQUEZ-CARRASQUILLO, and other
persons, being persons employed by and associated with the enterprise, La Rompe ONU,
which engaged in , and the activities of which affected,interstate, and foreign
commerce, knowingly and intentionally conspired to violate. 18 U.S.C. § 1962(c), that
is, to conduct and participate, directly, and indirectly, in the conduct of the affairs
of that enterprise through a pattern of racketeering activity consisting of multiple
acts involving: (1)drug trafficking, including cocaine base (commonly referred to as
"crack"), cocaine, heroin, marijuana, oxycodone (commonly known as Percocet), and
alprazolam (commonly known as Xanax), in violation of the laws of the United States

. that being, 21 U.S.C. § § 841 and 846; (2) interference with commerce by robbery,
in violation of the laws of the United States, that being, 18 U.S.C.§ £951; (3) —
robbery, chargeable under Articles 35 (attempt), 198 (general robbery statute) and
249 (conspiracy) of the 2004 Puerto Rico Penal Code and Articles 35 (attempt), 189
(general robbery statute) and 244 (conspiracy) of the 2012 Puerto Rico Penal Code;
and (4) murder, chargeable under Articles 35 (attempt), 105 (general murder statue), -—
106. (first depree and second degree murder), and 249 (conspiracy) of the 2004 Puerto
Rico Penal Code and Articles 35 (attempt), 92 (general murder statute), 93 (first
degree and second degree murder) and 244 (conspiracy) of the 2012 Puerto Rico Penal.
NOTE: All in violation of 18 U.S.C. § 1962(d).

IT PRELIMINARY STATEMENT

Petitioner files this timely motion in light of new ruling in (U.S. v Walker)
No. 95-CR-101 (N.D.N.Y. OCT 25, 2019); and also in (U.S. v. Maupin) No. 19-6817;
both cases are in line to Petitioner's case at bar. (And Alike) Although these cases
(and many other's) are being argued in the application of Section 404 of the First
Step Act of 2018; Petitioner has decided to make his petition to the Court by filing
pursuant to 18 U.S.C. 3582(C)(2) where the rule states and provides in relevant part;
Case 3:15-cr-00462-JAG Document 4157 Filed 05/12/20 Page 3 of 16 AV c
The Court may not modify a terms of imprisonment once it has been: imposed
except that, in the case of- a defendant who has been sentenced to a term of
imprisonment baséd on a sentencing range that has subsequently been lowered by the
Sentencing Commission pursuant to 28 USC 994(Q), upon motion of the defendant. the
Court may reduce the term of imprisonment, after considering the factors set forth
in Section 3553(A) to the extent. that they are applicable if such a reduction is
is consistent with applicable policy statements issued by the Sentencing Commission.

Petitioner's argument(s) and gounds is focused on First Impressions provided

 

 

 

 

by the Govt back at (and during) Petitionér's initial sentence proceedings (and Plea),
that dramatically affected negatively, now in light of new case laws; Petitioner
should not have been considered nor enhanced, and such new case laws have reversed
course concerning what the Court can determine to be a "covered offense" under the
"statute of conviction". (as well as multiple new congressional laws pursuant the
First Step Act of 2018; and Supreme Court decisions in (U.S. v. Davis) Ne. 18431.)
(See Attachment #2)

Petitioner's 3582(C){2) motion is not in any attempt to take back his
plea to create any further exposure to other changes dismissed by the Govt in
which the Govt created their RTCO plea concept: The issue herein is not to ask
the Govt to create a way back when time machine of any sort. However, as a matter..
of law; when new laws or decisions come down in favor of a defendant that stbsequntly
changes an individual's plea and the fundamental structural outcome; individuals
are entitled to such relief. With that in mind, claims the Petitioner makes, is
not whether or not defendant would have plead or not, it is that he plead (and now
has a plea agreement in place that is need of legal modification based statute and
language changes coupled with new Supreme Court precedent case at bar.
LEGAL STANDARDS: . |

Of great legal consequences, the predicates listed in Petitioner's
plea agreement (under the stipulation of facts section), as a matter of changes in

the language: and thus,

1) These acts by law must be removed as enhancements due to the change

in the statute language involving 1962(d) and 1963;

2) These whole collection of other instances of conspiracies now has a
remedy by Congressional Passed legislation, and Supreme Court ruling

that eliminate a majority of what tied the Court's hands back at Petitioner
initial sentencing;
Case 3:15-cr-00462-JAG Document 4157 Filed 05/12/20 Page 4 of 16 4 Ve

3) Most of the crimes Petitioner plead to have now been madified to
essentially change. Petitioner's guideline range and statutory statues —
that some enhancements are consideréd unconstitutionally vague and can-
not stand, or never proven, or considered would create amore favorable
narrative for the Court to better consider.

Also, recently; In
United. States v. Sainz, (Nos. 17-10310) (9th Cir. August 12, 2019) -

 

 

 

 

Reversing the District Court's. denial of a motion for a sentence reduction under
18 U.S.C. § 3982 (c)(2) and remanding for further proceedings, the panel held that a
District Cow't may not sua sponte raise a defendant's waiver of the right to file a

§ 3582(c)(2) motion on that ground. ©

Additionally, See attachment #3, the case decided in the second Ciruit in
(U.S. v Gonzalez) No. 15-3097-cr (2007) wheré the Court decided in favor of defendant
where a convicted defendant is eligible for a sentence reduction if; he has been
' sentenced to a term of imprisonment based on a range (sentencing) that has been
subsequently lowered (and alike).

Statement of Facts
ARGUMENT REGARD ING WAIVER OF APPEAL:.

Petitioner acknowledges that within his plea agreement that there was a
waiver provision. However, now based on new case law(s);

Petitioner states now that he could not waive his rights if his plea was not
knowing and voluntary. (Henderson v. Morgan), 426 637, 645, 645 & N.13, 98 S.CT. 2253 -
(1976). ( Guilty pleas must be knowing and voluntary). Courts have not decide that, 'no
part of a plea to waive (his) rights when signing a plea on incorrect information in
general due process requires that criminal defendant's waiver of their rights be knowing
and voluntary." (US v. Ready), 82 F.3d 551, 556 (2d Cir. 1996) (waiver of rights to
appeal sentence). It must be noted: Accordingly courts have not enforced waivers where
the defendant may have been misled or mis-informed by the Court or Counsel as to the

nature of his rights. (U.S. v. Harrison, 241 F.3d 289, 292~94 (2d Cir. 2001). (US ve Vv:
Andrades), 169 F. 3d 131, 135-56 (2d Cir. 1999).

Accordingly , Petitioner cites New Supreme Court Rulinig that clearly contradicts:
the District Court's decision that Petitioner waived his rights by signing and/or
agreeing to do so during the sentencing process now decided in (U.S. v. Class).
TVe

Case 3:15-cr-00462-JAG Document 4157 Filed 05/12/20 Page 5 of 16

As recently as February 21, 2018, Supreme Court decided in favor in the
case (Class v. United States), 138 S.ct. 798, 200 L.Fd.2d 37; 2018 US Lexis 1378;
86 U.S.L.W. 4055; 27 FLA.L.Weekly Fed.5.60 No. 16-424; that a valid gullty plea
forgoes not only a fair trial, but also other accompanying constitutional uarantess.
While those simultaneously relinquished rights include the privilege against

 

compulsor self-incrimination, the jury trial right, and the right to confront accusers,
they: do not include a waiver of the privileges which exist beyond the confines. of
the trial.

 

 

 

RULE IT LEGAL STANDARD:

By its own terms, Fed.Rule.Crim.P.(a)(2) itself does not say whether
it sets forth the exclusive procedure for a defendant to preserve a constitutional
claim folowing a guilty plea. At the same time, the drafters' notes acknowledge
that the United States Supreme Court has held that certain kinds of constitutional
objections may be raised after a plea of guilty. The notes then specifically refer
to the Menna-Blackledge doctrine. They add that the Rule should not be interpreted
as either broadening or narrowing that doctrine or as establishing procedures for
its application. And the notes state that Rule 11(a)(2) has no application to the
kinds of constitutional objections that may be raised under that doctrine.

Furthering, the Court found that a guilty plea, by itself does not bar a
federal criminal defendant from challenging the constitutionality of his statute of
conviction on direct appeal or collateral proceedings.

This holding flows directly from this Court's prior decisions. Fifty
years ago, in Haynes v.United States, the Court addressed a similar claim challenging
the constitutionality of a criminal statute. Justice Harlan!s opinion for the Court
stated that the defandant's "plea of guilty did not, of course, waive his previous
[constitutional] claim." 360 US 85, 87, n.2 88 S.Ct. 722, 19 L.Bd.2d 923, 1968-1
c.B. 615. That [200 L.Ed.2d 40] clear statement reflects an understanding of the
nature of guilty pleas that stretches, in broad outline, nearly 150 years. Subsequent
decisions have elaborated upon it. In Blackledge v. Perry, 417 US 21, 94 S.Ct. 2098,
40 L.Ed. 2d 628, the Court recognized that a guilty plea bars some" anecdotal
constitutional violations,’ related to events (such as grand. jury proceedings) that
"occu[r] prior to the entry of the guilty plea.'" id., at 30, 94'S.Ct. 2098, 40
L.ed.2d 628 (quoting Tollett v. Henderson), 411 US 258, 266-267, 93 S.Ct. 1602, 36
L.Ed.2d 235). However, where the claim implicates "the very power of the State" to
prosecute the defendant, [138 S.Ct. 801] a guilty plea cannot by itself bar it.
Vw
Case 3:15-cr-00462-JAG Document 4157 Filed 05/12/20 Page 6 of 16 S

417 U.S. at 30, 94 5.ct. 2098, 40 L.Ed.3d 628. Likewise, in
Menna v. New York, 423 US 61, 96 S.Ct. 241, 46 L.Ed.2d 195, the
Court held that because the Defendant's claim was that "the State
may not convict [2018 US LEXIS 3] [him] no matter how validly

his factual guilt is established," his guilty plea, therefore,

[did] not bar the claim." Id at 63, n.2d, 96 S.Ct. 241, 46 L.Ed.2d

 

 

 

 

19, In more recent years, the Court has reaffirmed the Menna-

Blackledge doctrine's basic teaching that:

"' a plea of guilty to a charge does not
waive a claim that -- judged on its face -~-
the charge is one which the State |
may not constitutionally prosecute. '"'

United States v. Broce, 488 US 563, 575 109 S.Ct. 757, 102 L.Ed.
2d 927 (quoting Menna, supra at 63. n.2 S.Ct. 241, 46
LEd.2d:19) Pp. - , at 42-44,

In this case the Government and Petitioner agreed on a Plea
Agreement. As in (Glass v. U.S.), the Government may contend
that by entering a guilty plea and the Court (collequy) explains
the waiver conditions on which Petitioner inherently relinguished
his constitutional claims in similar circumstances such as Petitioner's

as in (Glass). However;

The Supreme Court's most recent ruling in (Class v. U.S)

puts to rest any claims made by the Government or Courts that
Petitioner waived his rights to appeal per his plea agreement
and sentencing colloguy. Any decision is in fact harmful plain

error and a violation of Petitioner's Constitutional Rights.
 

moe oe

AWS

Case 3:15-cr-00462-JAG Document 4157 Filed 05/12/20. Page 7 of 16

IV. ARGUMENT(S)/GROUNDS

 

Petitoner's case at bar has been affected tremendously with new changes
to statute languages and Supreme Court rulings in favor of Petitioner's motion
6th Amendment substantive rights; Petitioner clearly will show that he had been
given misadvice of legal counsel , and such misadvice led to harmful errors made by
counsel or those failures allowed the Court to adopt the PRS Report, that had =
incomplete and incorrect information; and such allowing Petitioner to be exposed

illegally—_to_a.Guideline Range-and_increased..sentence_unnecessarily.,-—

The Supreme Court recently ruled that a “covered offense", is determined
by the "Statute of Conviction", and not "Actual Conduct" or “relevant conduct". In
(U.S. v. Walker) No. 95-Cr- 104 (N.D.N.Y) Oct. 25, 2019; the Court using extremely
informative and instructive resulting in multiple resentencings to (151 months or. less) of
individuals sentenced harshly and needlessly at the time of sentencing that now
needs correcting.

Accordingly, the Government offices across the Country conceded that a covered
offense in violation-of 18 U.S.C. sections 1962 (d) and 1963 alleging RICO violations
or RICO violations or RICO conspiracies is (A); the plain statutory languages and
the Supreme Court precedent makes clear that a covered offense is determined by the
statute of conviction, not actual conduct or relevant conduct.((see U.S. v. Maupin)
No. 19-6817 and 4th Circuit decisions on appeal in favor of Maupin)). (1) Again; of

great legal consequence is the fact that, similar to cases cited above, Petitioer
was sentenced (by way of a plea); and unfairly ‘pursuant to a RICO case of many
charges never proven to have committed.

Petitioner's -sentence should be vacated
or reduced based on recent case Law(s)

 

Petitioner will argue herein this motion, what the Supreme Court clearly
determined to be illegal to use (wherein a RICO case in violations of 18 U.S.C.
Section 1962(d) and (963)'as a qualifier for cdvered offenses; specifically speckire |

that covered offenses is clearly a statute of conviction violation and thus,

the Govt canridtuse claims of supposed violations:proffered of an individuals -

Footnote (1): Attachment of the Maupin case (Opinion), see Attachment #1
SVE

Case 3:15-cr-00462-JAG Document 4157 Filed 05/12/20 Page 8 of 16

supposed or alleged conduct (actual) or relevant conduct as enhancements to create
a harsher sentence. | .

Furthering, Petitioner cites (herein this section) factual basis of straight
forward and detailed inquiry (and Sth Amendment violates against Petitioner) that
clumsily occured at the on-set of Petitioner's RICO case. Accordingly, Petitioner.
is not attempting to relitigate prior claims proffered inrprior filings. In facts.
Petitioner will ostensibly layout the statement of facts that led to an illegal .
sentence of First Impressions that now based on an abundance of changes in the. law

 

 

(by way of Congress); and recent higher Court decisions that fall in favor of
Petitioner's claims for relief and his sentence cannot stand; in light of those such
modifications cited in the preliminary and argument sections of this brief.

A) : The Court errored by not correctly establishing a base offense level.’

The record shows that, within Petitioner's plea agreement the the Gov't
does not stipulate how they came up with a level (43) and Category VI criminal
history Guidelines in which; the Court adopted by way of a faulty PSR Report. The
Court incorrectly started Petitioner's Guileline Range at a higher point then, the
statue actually carries of 20 years to life Guideline level. Accordingly, upon
correcting this plain (harmful) error by the Court; now based on (U.S. v. Walker)
and (U.S. v. Maupin), where the Court determined that an individual can only (solely)
be sentence under the statue of the covered offense; thus the Court decided that

 

actual conduct nor relevant conduct should not be (cannot .be) considered in Petitioner's
"stipulation of facts" (within the plea agreement and PSR Report) must be removed;
as statutory correction of the record and by law. (see U.S. v. Hawkins) et.Al.,
(No.17-11560)(1ith Cir 2019).

The Supreme Court's decisions thus effectively changing the stahite: language
to which, also Petitioner plead to means Petitioner's; Guideline Range should have .
statted (not at level 43) at level 37 (210-262 months) for which is in line with
20 years or 240 months at Category 1. The following is what the Court. now must use

such as:
Base level: 37
‘Acceptance 3
Total Base __.

level 34 (151-188 months)

The Court's adaptation of a higher zone level of (43) and Category VI cannot
stand based on new laws not available to argue at the time of sentencing. Period!
 

Case 3:15-cr-00462-JAG Document 4157 Filed 05/12/20 Page 9 of 16. QU C

») : The Court Adopted An Incorrect PSR Report For Sentencing.

In addition, recently in’ the 8th Circuit in (U.S. v. Sterling) No. 18-2974

(Nov 1, 2019), the Court decided that it is the Govt's burden to prove the quantity
of drugs for which defendants is responsible for by preponderance of evidence -
(including in a Plea proceedings). The Court correctly concluded, that, because

the information contained in the PSRi did not have "sufficent indicia of reliability

_,_ to support its probable accuracy.... the eighth circuit held that, the District
Court clearly erred in relying on the Probation Officer's unsupported opinion and

Group of supposed activities of a conspiracy." ,
Petitioner's plea agreement clearly states on Page #3 that Pursuant to

Rule 11 (c)(1)(c) warnings, the parties do not stipulate any criminal history Category
for Defendant. Furthering, the parties agree to recommend a sentence of 288 months
regardless of Defendant's criminal history Category.

This stipulation clearly was concluded based on what the Gov't previously
determined to fall under actual or relevant conduct Provision. Wherefore; NOW Pursuant
to higher Court rulings cited previously in (Walker,Maupin, and other recent cases);
the Court adoption of the PSR Report is in fact a plain (harmful) error and must now

be corrected as a matter of law.

C
The Court Must Consider The 3553(A) Factor At Resentencing.

A reduced sentence would be "suffeient" to fulfull the goals of sentencing,
Pursuant to 3553(A) considerations. Again, due to ineffective asst. of counsel, the
Court was never fully able to review the factors at sentencing and thus required to
do so now in light of the most favorable rulings, upon.a filing by Petitioner.

The First question is that of eligibility and, as explained above, Petitioner
eligible for relief. The question remains whether, considering the factors present
in 18 U.S.C. §3553(a), the sentence should be reduced.

Mr. Carrasquillo's post~sentencing conduct is relevant to the Court's decision.
"Evidence of post~sentencing rehablitation may be highly relevant to several of §3553
(a) factors that Congress has expressly instructed District Courts to consider at
sentencing." United States v. Pepper, 562 U.S. 476,491 (2011). It may "Be pertinent
to ‘the need for the sentence imposed’ to serve the general purposes of sentencing
set:forth in §3253(a)(2),~- in particular, to ‘afford sadequate deterrence to crinimal
conduct,’ ...Id. “'Post-sentencing rehabilitation may also critically inform a sntercing

 
Case 3:15-cr-00462-JAG Document 4157 Filed 05/12/20 Page 10 of 16 “A Ye

-Judge's over-arching duty under §3553(a)(2)." Courts have routinely considered

since evidence in the context of the First Step Act resentencing. See, e.g. United
States v.. Rose, 379 F.Supp.3d at 233 (recognizing that "the most recent evidence

of the defendant's life and characteristics ... may. be the most probative information
available, when deciding whether a defendant should continue to be incarcerated

or, in some case, be immediately released"); United States v. Hadley 289 F.Supp.3d
1043, 1049 (M.D. Fla. 2019) (finding that the defendant's efforts to obtain a GED

and course work and "efforts to better himself" supported the Court's decision to

 

 

impose a below-guideline sentence"); and United States v. Mitchell No. 05-00100,
2019 WL 2647571, *8 (D.D.C. June 27, 2019) (relying, in part, upon the defendant's
absence of disciplinary infractions to impose a sentence of 151 months at worse.
Accordingly, in recent case (U.S. v. Brown), No. 4:05-cr-00227-1 2019
WL 4942051, (S.D. Iowa Oct 8, 2019), that should be considered in Petitoner's case
the Court, states: .
After consideration of all the factors set forth in 18 U.S.C. § 3553(a)(2)(A)
("the need for the sentence imposed... to reflect the seriousness of the offense
to promote respect for the law, :and to proviide: just punishment for the offense")
and § 3553(a)(6) ("the need to avoid unwarranted sentence disparities among defendants
with similar records who have been found guilty of similar conduct"), as well as
applicable Sentencing Commission policy statements, the Court finds extraordinary
and compelling reasons for a reduction of Defendant's sentence pursuant to 18 U.S. §
3582(c)(1)(A)(4). The Court further concludes that the Defendant has demonstrated
that he poses na current danger to the safety of any other person or to the commuity.

Accordingly, the Defendant's sentences on.:.Counts 111 and V of the Indictment will |

 

be reduced to 60.months each. consecutive.
Petitioner stellar record while incarcerated speaks to the complete rehabilitation
that warrants for a sentence reduction downward below the 151 months suggested
Guideline::Range at worse.
Further, of legal consequence; the vast majority of lower Courts have held
that Section 3553(a)(6) is aimed at eliminating national sentencing disparities
among co-defendants. United State v. Quinn, 356 F.3d 666, 682 (4th Cir. 2004);
United State v. Withers; 100 F.3d at 1149, the Fourth Circuit explicitly stated:

 

 

To base a defendant's sentence on a co=conspirator's sentence is a short-
sighted approach which ignores the Guideline's attempt to eliminate unwarrented
uniformity is not aimed only at the particular criminal conduct that collconspirators

like acceptance of responsibility and assistance to the goverment. ID. at 1149.

10
 

AVE

Case 3:15-cr-00462-JAG Document 4157 Filed 05/12/20 Page 11 of 16 ©

In a recent Second Cirucuit: case of United States v. Jenkins. 854 F.3d 181
(2d Cir. 2017), the appeals Court reversed a within-guidelines sentence as a
substantively unreasonable sentence where the District Court neglected to consult
readily-available sentencing statistics from the US Sentencing Commission. In Jenkins,
the Second Circuit held that the sentence that the District Court imposed, based on
the irrationality of Section 262.2, created the type of unwarranted sentence disparity
that violates Section 3553(a)(6). The Court found that the Commission's statistics
were readily available to the District Court at the time of sentencing to allow for
a meaningful comparison of the defendant's conduct in Jenkins with that of similarly”

-situated defendants nationwide.

D) Petitioner's Senteme. Disparity Must Be Corrected

In the instant: case, Petitionr's counsel should have submitted, and further
should have argued that from the content of. a national sentencing disparity report
compiled by the US Sentencing Commission Petitioner's counsel should have highlighted
defendants who were similarly-situated to the Petitioner.

Impactfully, althouh Petitioner will not directly areue Ineffective Asst. of
Counsel claims in this motion; Petitioner would like to bring 2019, U.S. App Lexis
35706 (Nov. 29, 2019); a similar finding that Petitioner states as a legal fact found
in what the District Court expressed when considering the Ineffectiveness when lawyer's
cut deals for their clients, when the Court assumes the deal cut was a good one. to
avoid a lenghty sentence. The Court determined that; "A significant variance from an
arguably high and inaccurate guideline sefitence is not a gift" at all; (see Attacchment

_- 3rd Cir issues remarkable ineffective + Asst. Decision), and must be corrected
immediately,

I. NO "UNWARANTED DISPARITY" WHEN UTILIZING THE "NATIONAL DATA
BASE; WHEN SENTENCING A DEFENDANT WITH SIMILAR CONDUCT; WHILE’
CORRECTING THE PLAIN (HARMFUL) ERROR COMMITTED IN PETITIONER'S
PSR CONCERNING THE CRIMINAL HISTORY CATORY CATEGORY CAND ALIKE)

It must not be understated, when imposing a:Federal sentence (or re-sentence)
disparities; District Courts must also consider "the need to avoid unwarrented sentence
disparities among defendants who have been found guilty of similar conduct." (18 USC
§3553(A)(6). (See Kimbrough v. U.S.), 261 F.3d 348, 2001 Appx. LEXIS 18480 (3rd Cir.
2001).

It must not be understated, when imposing a Federal sentence (or resentence)
disparities; District Courts must also consider "the need to avoid unwarrented senterce

disparities: among defendants who have been found guilty of similar conduct." (18 USC

Al
 

Case 3:15-cr-00462-JAG Document 4157 Filed 05/12/20 Page 12 of 16 “

§3553(A)(6). (See Kimbrough v. U.S.), 261 F.3d 348, 2001 Appx. LEXIS 18480 (3d Cir.
2001).

Of great importance; a review of the discrepancies that arose (at sentencing
and/or resentencing) when the sentencing court did not look at the actual participents
in the crime (because others had not been sentenced yet) in determining role reduction
» tegardless if co-defendants not having similar record, applies to Petitioner in
comparison to other co-defendants, where in summary is as such:

Some Courts "assessed" a defendant against a hypothetical average participant.
See, e.g. U.S. v. Teeter, 257 F.3d 14, 30-31 (1st Cir. 2001)(writing that a defexdant
must demonstrate that he is both: less culpable than most other participants in his
crime and also less culpable than the majority of those within the universe of persons
participating in similar crimes). In the Ninth and Seventh Circuits, however, the
"relevant comparison'' was between the defendant and other actual participants in the
same crime. See, U.S.S.G.App.C.Amend, 794; U.S. v. Rojas-Millan, 234 F.3d 464, 473
(9th Cir. 2000); U.S, v. Davis, 938 F.2d 744, 747 (7th Cir. 1991).

At sentencing; the Govt. made claims that Petitioner was somehow more
culpable than the majority of other co-deféndants. However, these claims are simply

Hot.consistent with those who were sentenced to the exact charges of this rico

 

conspiracy. Therefore; Petitioner is entitled to a complete re-sentencing,
As the Court must also consider horizontal departures as well.
Petitioner has been programming since his incarceration in . To this date

of this filing he has programed more than 590 hours and taking classes such as;

English class

Articular & muscle systems

t

Cell structure methab & repro

~ Excercise physiology

~ Venturini's classes

Body shed wellness classes (and alike to name a. few)

(Note) See Attachment #4 of Petitioner's latest Programming report;
Petitioner's 3553(A) Factor also should be reconsidered base on a newly

reconstructed first impression now correctly presented to this Court.

ae
. “ VU é.
Case 3:15-cr-00462-JAG Document 4157 Filed 05/12/20 Page 13 of 16 S |
V._ CONCLUSION

Congress intended for situations listed in Petitioner's 3582(C)
filing to act as "safety valves for modification of sentences, that
‘enable sentence reductions when justified by various factors that
Previously could have been addressed by the Court's (or now Parole
Commission or the BOP.) This particular safety valve would assure —
the availability of specific review and reduction to a term of im-~

 

~————~but not allow the Courts to correctly respond to the changes in

laws that affect::changes in the guidelines of an individuals case.
Gongresssfelt it best to keep the procedures of resentencing in

the powers solely of the Gourt. Where it belongs; rather then with a
Federal Parole Board-or at the AUSA office. Congress concluded: by
Stating that, "Congress thus intended to give Federal sentencing
Courts an equitable power that would be employed on an individualized
basis to correct;~fundamental unfair sentences; and there is no .
indication that Congress limited the safety valve of 3582{c) to

Just medical or elder releases alone."

Accordingly, Congress reiterated that rehabilitation could be
considered with other changes in laws or Supreme Court decisions
that affect an inmates guideline range; while also contemplating

a persons compelling and extraordinary claims for relief.

Although, the Govt.may argue that.Pétitioner is not entitled
to a complete resentencing of his case; Petifioner cites the fos
Llowing cases (and ruling), in support of why he seeks a full
resentencing hearing for his multiple claims by law for relief

Such as:

The recent Fifth Circuit ruling in United States v. Hegwood, (No. 19-40117) (Sth Cir. August 8, 2019) addressing
ricate question of whether, when Congress finally provided for complete retroactivity of the Fair Sentencing Act (FSA) in
ction 404 of the FIRST STEP Act, it enabled a district court is to conduct a full resentencing or a more limited sentencing
idification for eligible offenders. The Fifth Circuit panel in Hegwood affirmed an approach FSA retroactivity as involving only
nodest sentence modification proceeding rather than a complete resentencing. An earlier district court ruling United States v.
ton, (No. 07-20498-1), 2019 WL 2775530, at *4 (E.D. Mich. July 2, 2019), goes the other way on this important and
nsequential issue. Though predating Hegwood, Payton provides a useful overview and perspective that seemed worth
xrinting to create a counterpoint to Hegwood:

District courts across the country are wrestling with this issue. Many courts have ruled that the First Step Act, in”
qunction with § 3582(c)(1)(B), does not authorize a full resentencing: broadly applying Dillon, they have found that a court's
thority under the First Step Act is as constrained as its limited authority under § 3582(c)(2). See Rose, 2019 WL 2314479, at
(internal citations omitted). But'a growing number of courts have found just the opposite that the First Step Act vests the
urt with broad discretion to resentence defendants considering the § 3553(a) factors, including the case law and Guidelines
*ffeci today. . a -

(See also the decision in case under US v. Black)(6th Cir. 2019)

13

 

Prisonment. not only to deal with extraordinary and compelling reasons
. | Cyc
Case 3:15-cr-00462-JAG Document 4157 Filed 05/12/20 Page 14 of 16

Simply put; based on hew changes in the Rulings of the Suprema Court and the
language change determined by the higher Court Petitioner should not (could not)
have plead to predicate violations within the RICO Conspiracy; nor any relevant or
actual conduct concerhing the RICO Conspiracy as a whole (outside or inside of the
enterprise RICO Conspiracy statue itself. Again; recently, the Gov't has conceded to
this fact in mulitiple District ‘sg cases across the country, therefore; the Gov't
camot claim that such language change (determination) would not have any barren on
Petitioner's case at bar, (see the conclusion section for what the correct Guidelines

 

 

________Should_have been_or_should..be_currently). op eee
Wherefore, Mr. Carrasquillo, (Petitioner) pro~-se, is now eligible for such
relief Pursuant to all claims proffered in this timely motion Pursuant to the language
changes’ pertaining to narrow findings that, a defendant can only plea to the statute
of conviction (solely); and not any claims or stipulated (unproven) facts or adopted
incorrect PSR Report findings outside of the statue charge. In this case, Petitioner
plead to a violation of 18 U.S.c. § 1962 (d); which carries a 20yearfto life Guideline
range. Period! Accordingly, Petitioner's Cuideline Range must start at level 37 (and
not level 43), because no one actually (including the Court) determined a correct

and satisfactory base level or éciminal history level; and thus violating Petitioner's
Sth Amenment Rights to due process promised under the law. Petitioner is entitled to

a complete re-sentencing (as cited already) as well as; a correction of Petitioner's

supervise release ruling now based on the First Step Act of 2018.

Prayer For Relief.

Petitioner, prays that this Honorable Court will Grant relief on this Petition
Pursuant to section 3582(c) to include: |
1) Vacation of both his conviction and sentence;
2) ORDER«a complete re-sentencing downward from 288 months,
to at worse 151 months; based on changes in the Language concerning |
statue of conviction restrictiong the Court from adding relevant

and/or actual conduct stipulations or enhancements now considered;

Footnote:-(2): Petitioner's Guidelines Range should have started at Level (37)
and not -level "43"; then a (-3) reduction should have been applied for accéptance
of responsibility, bringing Petitioner's Range downward to 34 Range of 151-

months; at Category History Level I (not VI).

14

 
Case 3:15-cr-00462-JAG Document 4157 Filed 05/12/20 Page 15 of 16

3) A Reduction of Supervised Release to no more than three
(3) years and for any other Relief deemed necessary and
appropriate in the Interest of Justice.

,

 

 

a Dated: a | , 2020 -- Respectfully Submitted,

    

pt

Fed#t 48909- 01
LSCT Allenwood LOW
PO ROX 1000

White Deer PA 17887
Case 3:15-cr-00462-JAG Document 4157 Filed 05/12/20 Page 16 of 16

AFFIDAVIT
I hereby Certify that the foregoing facts are true and correct to the

best of my knowledge and belief under penalty of peasy as per 28 USC §1746.

Nowe V/ @2 en nox

segue Vazquez~carrbbquitto,
pro se

 

CERTIFICATE OF SERVICE

I Hereby Certify that a copy of the foregoing Petition/Motion was mailed
on this ] day of © TROIS , 2020 by First Class US Mail,

postage prepaid to:

_ Alberto R. Lopez-Rocafort

United States Attorney/Puerto Rico
. Torre Chardon Suite 1201

350 Chardon. Ave.

San Juan PR 00918

_)erwe 7/02 Aue,

Jobhe Vazquez~Cafrdstuildh,

pro se
